Citation Nr: 0428990	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  01-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to August 19, 1996, 
for a total disability compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to TDIU 
effective from August 19, 1996.  The veteran subsequently 
perfected an appeal as to the effective date assigned for the 
award of TDIU.  In November 2003, the Board remanded the case 
for additional development.  

In March 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

It is significant to note that in November 1996 the veteran 
perfected an appeal from the denial of entitlement to an 
increased rating for PTSD; however, in correspondence 
received in March 2001 he expressed his satisfaction with the 
assigned rating percentage and the December 2000 award of 
TDIU.  Therefore, the Board finds the veteran's claim for an 
increased schedular rating in excess of 70 percent for PTSD 
has been withdrawn and the issue listed on the title page of 
this decision is the only matter remaining for appellant 
review.

At his March 2004 hearing the veteran, in essence, stated he 
did not wish to raise a motion for revision of a prior Board 
decision based upon clear and unmistakable error (CUE).  
Therefore, the Board finds the issue on appeal has been 
properly developed for appellate review.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  Medical evidence demonstrating the veteran was 
unemployable as a result of his service-connected 
disabilities was not provided prior to August 19, 1996; 
entitlement to TDIU based upon the evidence of record did not 
arise prior to that date.


CONCLUSION OF LAW

An effective date earlier than August 19, 1996, for the grant 
of TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the January 2004 VCAA notice generally informed 
the veteran of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The May 2003 statement of 
the case specifically cited 38 C.F.R. § 3.159(b)(1), which 
includes the VCAA "fourth element."  In light of the actual 
notice provided, the Board finds that any content deficiency 
in VCAA notice was non-prejudicial error. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain any 
additional evidence would be futile.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

Factual Background

VA records show the veteran filed an initial claim for 
entitlement to VA disability benefits for emotional problems 
in August 1981.  A January 1982 rating decision denied 
service connection for delayed stress syndrome.  A March 1983 
rating decision established service connection and a 
noncompensable rating for hemorrhoids. 

In a May 1985 decision the Board granted entitlement to 
service connection for PTSD.  A June 1985 rating decision 
established service connection for PTSD and assigned a 30 
percent rating effective from August 17, 1981.  A January 
1986 rating decision granted entitlement to an increased 70 
percent rating for PTSD.  In a June 1986 decision the Board 
denied the veteran's claims for entitlement to an effective 
date earlier than August 17, 1981, for the award of service 
connection for PTSD and for entitlement to a rating in excess 
of 70 percent.

VA examination in September 1986 included diagnoses of 
chronic PTSD, continuous alcohol abuse, and possible atypical 
paranoid disorder.  In response to the question of whether 
the veteran's alcoholism was a result of his service-
connected PTSD, the examiner stated there was no clear answer 
to that issue.  The veteran's alcohol use was described as 
abuse rather than dependency, but it was conceded that his 
alcohol abuse had multiple causation, including PTSD.  In 
conclusion, the examiner stated that there was a relationship 
between the disorders, but no clear causation.  It was noted 
that the veteran was competent for VA purposes, but that he 
did not appear to be capable of regular gainful employment.

VA medical records dated in May 1988 noted the veteran was 
responding well to medication.  The veteran reported he was 
feeling better and had more energy and ambition.  He stated 
he was not drinking.

In a June 1988 decision the Board denied entitlement to TDIU.  
The Board also denied entitlement to service connection for 
alcoholism as secondary to service-connected PTSD.  

Private medical records dated in August 1988 noted a 
diagnosis of delayed chronic PTSD.  The examiner noted the 
veteran's prognosis was poor.  It was noted he had no regular 
schedule of daily activities and that he had been mostly 
withdrawn and isolated.  He experienced recurrent episodes of 
deterioration on a monthly basis which were severe.  He had 
difficulty sustaining attention and concentrating during the 
interview with that examiner.  He was able to understand and 
remember short and simple instruction, except during his 
approximately monthly psychotic episodes.  The examiner 
stated the veteran could not accept supervision and that his 
disorder rendered him unable to relate appropriately to co-
workers and supervisors for more than a few hours to a few 
days at a time.  He was not able to adapt to ordinary changes 
in his environment.  In conclusion, the examiner noted, 
however, that other than during the deteriorating episodes he 
was capable of handling his own funds.

In correspondence dated in August 1988 the veteran requested 
his increased rating claim be reopened.  In September 1988, 
the veteran was notified that his increased rating claim had 
been denied because he failed to report for a scheduled VA 
examination.

In correspondence dated in March 1989 the veteran, in 
essence, requested his increased rating claim be reopened.  
In correspondence to his congressional representative dated 
in July 1989 the veteran described his problems with PTSD and 
alcohol abuse and asserted that he had been improperly denied 
100 percent or TDIU ratings.

VA hospital records dated from June 14, 1989, to July 3, 
1989, noted Axis I diagnoses of continuous alcohol 
dependence, chronic PTSD, and dysthymic disorder.  It was 
noted the veteran reported 3 suicide attempts since 1975 and 
that he stated he had been unable to work because he got 
frustrated and could not concentrate.  The examiner noted the 
veteran did not complete an alcohol rehabilitation program, 
and that he was given a regular discharge without discharge 
planning because of his failure to complete that program.  It 
was noted that the veteran was competent, but that he was not 
considered able to work at that time.  No reason for his 
inability to work was provided.  

In August 1989, the veteran submitted a VA Form 21-8940 
requesting entitlement to TDIU.  He reported he had last 
worked in 1975 as a meat cutter.  

VA records show the veteran canceled a scheduled appointment 
for an evaluation of his service-connected PTSD in September 
1989 because he was moving out of the country.  In a November 
1989 rating decision the Lincoln, Nebraska, RO denied 
entitlement to an increased rating and TDIU.  It was noted 
the evidence did not demonstrate the veteran was unemployable 
solely due to his PTSD.  The veteran was notified of these 
determinations by correspondence dated in November 1989 and 
December 1989.  

VA hospital records dated from December 19, 1989, to December 
26, 1989, noted Axis I diagnoses of continuous alcohol 
dependence, chronic PTSD, and dysthymic disorder.  It was 
noted the veteran had a 15-year history of alcoholism and 3 
suicidal gestures.  The examiner noted he had been admitted 
for an alcohol rehabilitation program, but that he left prior 
to discharge without advising staff after having returned 
from a pass with the smell of alcohol on his breath.  It was 
noted that the veteran was competent and that he was 
considered able to work.  

In December 1989, the veteran submitted a notice of 
disagreement from the denial of an increased rating for PTSD.  
In correspondence dated in January 1990 the Lincoln RO 
notified the veteran that arrangements were being made to 
schedule a VA examination and that his claim could be 
disallowed if he failed to report for the examination.  

VA hospital records dated from January 4, 1990, to January 
26, 1990, noted Axis I diagnoses of continuous alcohol 
dependence, chronic PTSD, and dysthymic disorder.  The 
examiner noted the veteran completed an alcohol 
rehabilitation program, but that he repeatedly refused 
medication for his PTSD.  It was noted that the veteran was 
competent and that he was considered able to work.  

VA medical reports show the veteran reported for a scheduled 
VA psychiatric examination in February 1990, but that he left 
after having been informed the examiner would be 45 minutes 
late.  The examiner noted that the veteran had been evaluated 
many times and that it was unlikely any new information would 
be obtained by re-scheduling the examination.  

A statement of the case concerning entitlement to an 
increased rating for PTSD was issued to the veteran in May 
1990.  It was noted merely that the evidence did not 
demonstrate any greater disability for the veteran's PTSD.  
In correspondence dated in September 1990 the Lincoln RO 
notified the veteran that further action would not be taken 
on his claim, in essence, because he had not perfected his 
appeal.  

In correspondence dated July 28, 1993, the veteran requested 
entitlement to 100 percent or TDIU ratings.  A VA Form 21-
8940 was submitted in September 1993.  He noted he had 
completed 4 years of high school education and had training 
as an apprentice carpenter from September 1971 to September 
1973.  He claimed he last worked full time in 1975 in 
construction and that he had been denied employment as a 
laborer in October 1988, June 1990, and March 1992.  In 
support of his claim he submitted duplicate copies of April 
1984 and August 1988 private medical reports.

VA reports show the veteran failed to report for scheduled VA 
examinations in October 1993.  In correspondence dated in 
October 1993 the veteran's representative reported an 
examination notice had not been received, but that the 
veteran was willing to undergo examination.  Subsequent VA 
reports show the veteran failed to report for scheduled VA 
examinations in December 1993.  In correspondence dated in 
February 1994 the veteran's representative reported the 
veteran had not received notice of the last scheduled VA 
examination.  

VA reports show the veteran failed to report for scheduled VA 
examinations in March 1994.  In correspondence dated in June 
1994 the veteran was notified that his claim had been denied 
because he failed to report for a required VA examination.  

In correspondence received in June 1994 the veteran asserted 
his willingness to undergo VA examination and provided a post 
office box in Lincoln as his address of record.  He claimed 
he had not received the prior notices scheduling VA 
examinations.

VA reports show the veteran failed to report for scheduled VA 
examinations in July 1994.  In correspondence dated in August 
1994 the veteran was notified that his claim had been denied 
because he failed to report for a required VA examination.  
Correspondence was subsequently received from the veteran 
indicating he had moved with no permanent address, but that 
mail should be sent to him as general delivery in Lukeville, 
Arizona.  He also submitted several request to have his 
claims file transferred to the RO in Phoenix, Arizona.

VA reports show the veteran failed to report for scheduled VA 
examinations in October 1994.  A subsequent VA report of 
contact noted, in essence, the veteran had called to report 
that he had received notice of his scheduled examinations 
after the examination dates.  He also confirmed his general 
delivery mailing address.  

VA reports show notification for scheduled VA examinations in 
November 1994 were returned as undeliverable.  A subsequent 
report noted that a notice sent to general delivery had not 
been returned, but that the veteran had failed to report for 
examination.  In correspondence received in December 1994 the 
veteran requested his claims file be transferred to the RO in 
St. Louis, Missouri.  He also provided a new general delivery 
address in Buffalo, Missouri.  

VA reports show the veteran failed to report for scheduled VA 
examinations in February 1995.  It was noted that he had re-
scheduled once and then failed to report.  VA reports show 
the veteran failed to report 3 times for scheduled VA 
examinations in May 1995.  In correspondence dated in June 
1995 the St. Louis RO notified the veteran that his claim for 
an increased rating had been denied because he failed to 
report for VA examination.  

In June 1995, the veteran submitted a notice of disagreement 
from the recent denial of his claim.  He also expressed his 
general dissatisfaction with the process concerning his 
claim. 

VA reports show the veteran failed to report for scheduled VA 
examinations in August 1995.  In correspondence received in 
September 1995 the veteran stated, in essence, that he was 
willing to report for VA examination, but reiterated his 
general dissatisfaction with the process concerning his 
claim.  He asserted that the evidence of record clearly 
demonstrated he was unemployable.  

VA reports show the veteran failed to report for scheduled VA 
examinations in October 1995.  Records show a subsequent 
examination was specifically scheduled at the veteran's 
request, but that he failed to report.  It was noted that VA 
had been informed the morning of the examination that the 
veteran was on his way, but that after he failed to report he 
stated, in response to VA inquiries, that his planned 
transportation had not shown up.  It was also noted, in 
essence, that he failed to provide any explanation for not 
notifying VA why he would not be able to appear for the 
examination.  

A November 1995 VA report of contact noted the veteran 
confirmed his present mailing address and expressed his 
willingness to report for VA examination.  Records show he 
was scheduled for examination in December 1995.

VA reports show the veteran failed to report for scheduled VA 
examinations in December 1995.  It was noted that the veteran 
had failed to report for 9 scheduled examinations, 2 of which 
had been specially set up for him, and that he had been 
verbally abusive to VA scheduling personnel.  In 
correspondence dated in February 1996 the veteran was 
notified that his claim had been denied because he failed to 
report for scheduled VA examinations.  In subsequent undated 
correspondence the veteran reiterated his displeasure with 
the handling of his claim and stated he would report for 
examination, but disclaimed any responsibility for his 
actions.  

On April 24, 1996, the veteran underwent VA psychiatric 
examination.  The examiner noted the veteran had overall fair 
hygiene and that he was cooperative, but vigilant throughout 
the entire interview.  His speech was fluent, but at time 
hostile in tone.  He had good eye contact, but exaggerated 
hand interaction during conversation.  It was noted he 
appeared vigilant and suspicious.  His affect was hostile and 
vigilant.  His mood was congruent and his thought flow was 
rather concrete and time and would range to 
circumstantiality.  His thought content focused a good deal 
on his hostility toward the government.  He denied ideation 
of self harm or harm to others.  He admitted to recurrent 
suspiciousness, but denied pronounced delusions and 
hallucinations.  The examiner noted the veteran was globally 
oriented to the day of the week, the month, the season, and 
the year.  He was able to attend at task and to perform 
serial sevens appropriately.  There was no right or left 
disorientation and no evidence of ideomotor apraxia.  His 
recall was good for 3 out of 3 items after 5 minutes.  His 
judgment and insight were fair.  It was noted he was 
competent for VA purposes.  The examiner provided Axis I 
diagnoses of chronic, severe combat-related PTSD and alcohol 
dependency and an Axis II of paranoid personality disorder.  

On August 19, 1996, the St. Louis RO received an additional 
VA Form 21-8940 from the veteran.  He repeated his claim that 
he had not been employed full time since 1975.  

VA examination in September 1996 noted diagnosis of chronic, 
severe combat-related PTSD, alcohol dependency, and paranoid 
personality disorder.  The examiner noted the veteran was 
hostile and angry and, in essence, that the examination could 
not be completed because of his behavior.  It was noted the 
veteran believed the government was persecuting him.

A December 2000 rating decision granted entitlement to TDIU.  
An effective date was established from August 19, 1996.  

In correspondence dated in January 2001 the veteran expressed 
his disagreement with the effective date assigned for the 
award of TDIU.  He stated his belief that the effective date 
should have been established from 1976 the actual date of his 
unemployability.  In a February 2001 statement he reported he 
became unemployable in 1978.  

In his December 2001 substantive appeal the veteran asserted 
reasonable doubt should be applied in his favor to assign an 
earlier effective date for his TDIU award.  He reiterated his 
assertions that he had been unemployable for many years 
because of his PTSD.  In subsequent statements and in 
personal hearing testimony before the undersigned Acting 
Veterans Law Judge the veteran expressed his belief that 
medical evidence of record dated in the 1980's demonstrated 
he was unemployable as a result of his service-connected 
PTSD.  He requested an effective date back to 1981.

Analysis

In this case, it is significant to note that in a June 1986 
decision the Board denied entitlement to a rating in excess 
of 70 percent and that in a June 1988 decision denied 
entitlement to TDIU.  Generally, Board decisions are final 
and are not subject to subsequent review except upon motion 
for reconsideration or clear and unmistakable error.  See 
38 C.F.R. § 20.1100 (2003).  As the veteran has not submitted 
a motion claiming clear and unmistakable error in a prior 
Board decision, the Board finds those determinations are 
final and may not be disturbed by the present appellate 
action.

A review of the record also shows the veteran failed to 
perfect an appeal from a November 1989 rating decision 
denying an increased rating and TDIU.  The veteran has 
expressed no specific claims of error in that determination, 
nor is any error obvious upon appellate review.  Therefore, 
the Board finds the November 1989 rating decision is final.  
See 38 C.F.R. § 20.1103 (2003).  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date, but otherwise the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claim for unemployability compensation was, 
in essence, an application for an increased rating.  See Wood 
v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart 
v. Brown, 7 Vet. App. 537 (1995).  

Once a formal claim has been allowed, or disallowed because 
the disability was not compensable in degree, the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2003).  Competent private 
medical or lay evidence will be accepted as an informal claim 
if it shows a reasonable probability of entitlement to 
benefits.  Id.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court held the Board is not required to 
conjure up issues that were not raised by an appellant.  See 
Brannon v. West, 12 Vet. App. 32 (1998).

The Court has also held that a total rating based upon 
individual unemployability was merely an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under VA's Schedule for Rating Disabilities.  
See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see 
also Roberson v. Principi, 251 F.3d 1378 (2001).  The Court 
further held that a claim for a total disability rating based 
on individual unemployability was reasonably raised when a 
claimant, whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a), requested entitlement to an 
increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Norris, 12 Vet. App. at 
421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2003).  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  

VA law applicable during the period from March 1, 1989, to 
November 7, 1996, also provided a 100 percent schedular 
evaluation in cases in which the only compensable service-
connected disability was a mental disorder assigned a 
70 percent evaluation and such disorder precluded the 
securing or following of a substantially gainful occupation.  
38 C.F.R. § 4.16(c) (effective from March 1, 1989, to 
November 7, 1996).

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

VA regulations applicable in this case provided a 70 percent 
disability rating for "severe" impairment of social and 
industrial adaptability, and a 100 percent rating where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
there was a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before 
November 7, 1996).  Effective November 7, 1996, VA 
regulations were amended concerning schedular criteria for 
evaluations of psychiatric disabilities.  See 61 Fed. Reg. 
52695 (1996).  As these revised provisions were not effective 
during the period of time at issue in this case, they are not 
applicable to the present appeal.

VA regulations also provided that the percentage ratings in 
the Rating Schedule represented, as far as could be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1996).  
The Court had held that consideration of factors wholly 
outside the rating criteria constituted error as a matter of 
law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Based upon the evidence of record, the Board finds the 
veteran submitted an informal claim for an increased 
schedular rating for service-connected PTSD and TDIU on July 
28, 1993, that remained open prior to the December 2000 award 
of TDIU and the February 2001 withdrawal of his increased 
schedular rating claim.  Although there were numerous rating 
determinations during the interim period denying his claims 
for failure to report for scheduled VA examinations, the RO 
apparently accepted his reasons for failure to report as for 
good cause and repeatedly re-scheduled the examinations.  It 
is also significant to note that no action was taken on the 
veteran's June 1995 notice of disagreement with the denial of 
his claim for failure to report for VA examination.  

The determinative issue in this case is, therefore, whether 
the evidence demonstrates the veteran was unemployable as a 
result of his service-connected disabilities during the 
period from the date of his claim on July 28, 1993, until the 
assigned effective date of his TDIU award on August 19, 1996.  
The Board notes this issue is complicated by the fact that 
the veteran repeatedly failed to report for scheduled VA 
examinations and apparently received no regular treatment for 
his service-connected PTSD.  The matter is further 
complicated by the fact that the evidence of record includes 
medical opinions attributing the veteran's employment 
difficulties, at least in part, to alcohol use and excluding 
his alcohol use as directly due to PTSD.

The Board notes the June 1988 decision specifically denied 
the issue of entitlement to service connection for alcoholism 
as secondary to PTSD.  It was noted that the evidence 
demonstrated the veteran's pattern of alcohol use was broader 
than treatment for symptoms of his PTSD.  It is significant 
to note that during the course of the veteran's pending claim 
VA's General Counsel, in a precedent opinion, had concluded 
that Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibited, effective for claims filed after October 31, 
1990, the payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  See 
VAOPGCPREC 02-97 (January 16, 1997).  On February 2, 2001, 
however, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit), in pertinent part, held that 38 U.S.C.A. 
§ 1110 did not preclude VA disability compensation for 
alcohol or drug abuse disability secondary to a service-
connected disability or the consideration of such a 
disability as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368, 1381 (Fed. Cir. 2001).  

The Board notes that while the veteran was not, therefore, 
precluded from receiving disability compensation payment as a 
result of alcohol use, no probative evidence was received 
during the period from July 28, 1993, to August 19, 1996, 
demonstrating a 100 percent or TDIU rating was warranted 
because of his service-connected disabilities, to include as 
a result of secondary alcohol use.  In fact, VA hospital 
records dated in December 1989 and January 1990 reported the 
veteran was considered able to work.  The Board also notes 
the April 1996 VA examination does not indicate the veteran 
was considered unemployable as a result of his service-
connected disabilities nor does it demonstrate his PTSD was 
totally incapacitating due to psychoneurotic symptoms 
bordering on gross repudiation of reality.  Although the 
record includes evidence that is suggestive of 
unemployability, the existing evidence does not demonstrate 
he was precluded from securing or following of a 
substantially gainful occupation as a result of his service-
connected PTSD during the period from July 28, 1993, to 
August 19, 1996.  Efforts to obtain additional medical 
evidence to assess the service-connected disability were 
hindered by the veteran's difficulty and apparent 
unwillingness in reporting for VA examination.

The Board finds that, despite the veteran's contentions that 
he had been unemployable for many years prior to August 19, 
1996, the evidence of record does not establish that an 
increase in disability, or actual unemployability, was 
factually demonstrated on a specific date because of his 
service-connected disabilities during the course of his 
pending claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
VAOPGCPREC 12-98.  Therefore, there is no basis in VA law by 
which an earlier effective date may be awarded.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an effective date prior to August 19, 1996, 
for TDIU is denied.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



